NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted June 14, 2017* 
                                 Decided June 15, 2017 
                                             
                                         Before 
 
                              JOEL M. FLAUM, Circuit Judge 
                                              
                              ILANA DIAMOND ROVNER, Circuit Judge 
                                              
                              ANN CLAIRE WILLIAMS, Circuit Judge 
                   
No. 16‐4223 
 
ANGEL O. CHAVEZ‐LAGUNES,                        Petition for Review of an Order of the 
      Petitioner,                               Board of Immigration Appeals. 
                                                 
      v.                                        No. A205‐829‐804 
                                                 
JEFFERSON B. SESSIONS III, 
Attorney General of the United States, 
      Respondent. 
                                            
                                       O R D E R 
 
            Angel Chavez‐Lagunes, a Mexican citizen, moved to reopen his removal 
proceedings, asserting that changed country conditions qualified him for asylum and 
withholding of removal. He says that Los Zetas gang members recently murdered his 
cousin and uncle because of their opposition to the gang, and he fears he will suffer a 
similar fate if removed to Mexico. The Board of Immigration Appeals denied 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐4223                                                                           Page 2 
 
Chavez‐Lagunes’s motion to reopen, reasoning that he presented insufficient evidence 
to make a prima facie showing of eligibility for relief. Because the Board overlooked key 
evidence that supports Chavez‐Lagunes’s motion, we grant his petition for review. 
 
        Chavez‐Lagunes and his mother entered the United States without authorization 
in 2003, when he was 13 years old. A decade later he pleaded guilty to a misdemeanor 
charge of driving under the influence of alcohol, see IND. CODE 9‐30‐5‐1, and was 
sentenced to 60 days’ confinement (suspended except for 2 days’ time served) and 6 
months’ probation (later reduced to 3 months). That conviction also brought him to the 
attention of immigration officials, who began removal proceedings. 
 
        At a hearing before an immigration judge in July 2014, Chavez‐Lagunes, through 
counsel, conceded his removability but requested that the proceedings be continued 
until after he received a decision on his then‐pending request for relief under the 
Deferred Action for Childhood Arrivals (DACA) program. The government countered, 
incorrectly, that Chavez‐Lagunes’s DUI conviction barred him from consideration for 
DACA relief. See Frequently Asked Questions, U.S. CITIZENSHIP AND IMMIGRATION SERVS., 
https://www.uscis.gov/humanitarian/consideration‐deferred‐action‐childhood‐arrivals‐
process/frequently‐asked‐questions#national security (visited June 15, 2017) 
(stating that presence of a significant misdemeanor, such as driving under the influence 
of alcohol, “is not necessarily determinative, but is a factor to be considered in the 
unreviewable exercise of discretion”). The judge accepted the government’s 
representation that the DUI conviction would “preclude a favorable decision” on 
Chavez‐Lagunes’s DACA application, denied his request for a continuance, and 
ordered him removed to Mexico.   
 
        Chavez‐Lagunes then appealed to the Board. In January 2015, while the appeal 
was pending, his application for DACA relief was denied. The Board upheld the 
removal order in October 2015, and Chavez‐Lagunes did not petition this court to 
review the Board’s decision.   
 
        In October 2016, Chavez‐Lagunes, with the benefit of a new attorney, moved to 
reopen the removal proceedings so he could apply for asylum and withholding of 
removal based on changed country conditions in Mexico. He explained that in 2015 his 
cousin, Sergio Lopez, had been beaten and killed because he refused to join Los Zetas 
and Chavez‐Lagunes’s great uncle also had been killed because he opposed the gang’s 
efforts to recruit Sergio. Chavez‐Lagunes added that the gang beat and robbed his great 
aunt and that there were “a lot of killings” in his hometown in Veracruz. 
No. 16‐4223                                                                            Page 3 
 
Chavez‐Lagunes attached to his motion some U.S. Department of State country reports 
about gang violence in Mexico, as well as an application for asylum and withholding of 
removal, supplemented by an unsworn statement that duplicated the contents of the 
application. The contents of the application and statement corroborated the allegations 
in Chavez‐Lagunes’s motion. 
 
        The Board denied Chavez‐Lagunes’s motion to reopen for two reasons. First, the 
Board said that the evidence he submitted did not establish that conditions in Mexico 
had changed materially since his hearing in 2014. The Board in particular faulted 
Chavez‐Lagunes for submitting only “his unsworn statement” and providing few 
details about the murders. Second, the Board said that Chavez‐Lagunes had not shown 
that “the harm he fears in Mexico is on account of a protected ground for asylum and 
withholding of removal.” The Board acknowledged Chavez‐Lagunes’s fear that he 
would be targeted for gang violence because of his family’s opposition to the gang, but 
concluded that he was not “prima facie eligible” for relief because he had not shown 
that “any other family members were harmed because of their relationship” to his 
cousin. 
 
        In his pro se petition for review, Chavez‐Lagunes maintains that the Board 
abused its discretion when it denied his motion to reopen based on his newfound fear 
that Los Zetas would target him for violence. When, as here, a motion to reopen is filed 
more than 90 days after a removal order is issued, the petitioner must show changed 
conditions in the country to which removal was ordered. 8 U.S.C. § 1229a(c)(7)(C)(i), 
(ii). We will not disturb the Board’s decision to deny a motion to reopen unless it was 
made “without a rational explanation, inexplicably departed from established policies, 
or rested on an impermissible basis like invidious discrimination against a particular 
race or group.” Aparicio‐Brito v. Lynch, 824 F.3d 674, 688 (7th Cir. 2016) (quotation 
omitted). 
 
        We agree with Chavez‐Lagunes that the Board’s explanation for denying his 
motion to reopen was not rational. The Board in its decision primarily faulted 
Chavez‐Lagunes for “only submit[ing] his unsworn statement regarding the incidents 
in 2015” and failing to provide any corroborating “documentary evidence.” But the 
Board overlooked Chavez‐Lagunes’s asylum application in which he affirmed under 
penalty of perjury that his account of the incidents was true. Chavez‐Lagunes’s sworn 
testimony, if credited by an immigration judge, could be sufficient to sustain his burden 
of proof. See 8 U.S.C. §§ 1158(b)(1)(B)(ii), 1231(b)(3)(C); Xiang v. Lynch, 845 F.3d 306, 309 
(7th Cir. 2017). And although on remand the immigration judge could require 
No. 16‐4223                                                                            Page 4 
 
Chavez‐Lagunes to provide corroborating evidence, it was premature for the Board to 
assume that his sworn testimony alone would be insufficient to carry his burden. 
§ 1158(b)(1)(B)(ii) (“The testimony of the applicant may be sufficient to sustain the 
applicant’s burden without corroboration[.]”); Gebreeyesus v. Gonzales, 482 F.3d 952, 955 
n.3 (7th Cir. 2007) (recognizing that Board, in deciding whether to reopen removal 
proceedings, must accept as true facts in applicant’s sworn statement unless they are 
inherently unbelievable); Fessehaye v. Gonzales, 414 F.3d 746, 755–57 (7th Cir. 2005) 
(same). 
 
        We also are skeptical of the Board’s conclusion that the harm Chavez‐Lagunes 
says he fears “is not on account of a protected ground.” “[W]e consider family to be a 
cognizable social group within the meaning of the immigration law.” Torres v. Mukasey, 
551 F.3d 616, 629 (7th Cir. 2008); see also Aldana–Ramos v. Holder, 757 F.3d 9, 15–16 
(1st Cir. 2014) (rejecting Board’s view that family is not protected social group unless 
family member also can claim another protected ground). And Chavez‐Lagunes stated 
in his application that, just as Los Zetas targeted his great uncle because of his 
relationship to Sergio, Chavez‐Lagunes feared the gang would target him because of his 
familial relationships. 
 
        We express no opinion about whether Chavez‐Lagunes is entitled to 
immigration relief. But we conclude that the Board abused its discretion by ignoring the 
sworn allegations in Chavez‐Lagunes’s asylum application. Thus, we GRANT the 
petition for review and REMAND for further proceedings consistent with this order.